Citation Nr: 1001595	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Veteran indicated on his August 2008 VA Form 9 that he 
wished to testify at a Board hearing.  In November 2009 
correspondence, he withdrew the hearing request.

In August 2007 correspondence the Veteran raised the issue of 
entitlement to service connection for diabetes.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to his service with the United 
States Navy from July 1968 to July 1972.  Specifically, he 
contends that he was assigned to a submarine, the USS 
Gernard, SSN-662 and was exposed to constant high pitched 
noises and compressed atmospheres while diving and surfacing.  
He also contends that he was exposed to loud noises when 
firing weapons for training purposes without ear protection.  
He attributes his current hearing loss and tinnitus to the 
claimed in-service acoustic trauma.  The Veteran also argues 
that he was treated for several ear infections during his 
military service and has, alternatively, attributed his 
current hearing loss and tinnitus to these claimed 
infections.  

Service treatment records include audiological evaluations 
dated in December 1967, August 1968, and July 1972.  
Significantly, the December 1967 audiological examination 
shows a loss of 25 decibels at 500 Hz for the left ear.  The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the 
December 1967 pre-induction examination contains clinical 
evidence of hearing loss, even if not to the level of 
impairment for VA compensation as set forth under 38 C.F.R. § 
3.385.  The August 1968 audiological report shows normal 
hearing for both ears and the July 1972 separation 
examination shows 15/15 whispered voice for the left ear 
which indicates normal hearing.  There were no findings 
regarding the right ear upon separation from military 
service.

In August 2007 the Veteran submitted a claim for service 
connection for bilateral hearing loss and tinnitus.  At that 
time he also submitted the results of an August 2007 
audiological examination report signed by Dr. A.B. diagnosing 
bilateral mild to moderate sensorineural hearing loss, 
consistent with noise exposure.  Dr. A.B. indicated that the 
Veteran's hearing loss "could" be explained by the noise to 
which he was exposed while in the military and indicated that 
the Veteran's tinnitus "could" be explained by the noise-
induced hearing loss.

In February 2008 the Veteran was afforded a VA audiological 
examination.  The February 2008 VA examiner examined the 
Veteran and diagnosed moderate high frequency sensorineural 
hearing loss.  The examiner noted that because a complete 
discharge audiogram was not associated with the Veteran's 
claims file and because there were no tests present from the 
Veteran's work history, an accurate opinion on the cause of 
the Veteran's hearing loss could not be rendered without 
resorting to speculation.  The examiner noted that a review 
of annual screening examinations from the Veteran's job would 
be required to determine the date of onset of the Veteran's 
hearing loss.  

Subsequently, the Veteran submitted copies of occupational 
audiological examination reports obtained through his 
employer, a lumbar plant company, dated from September 1978 
to November 1999.  These reports show bilateral hearing loss 
pursuant to Hensley beginning in September 1978 and show 
worsened hearing loss which meet the requirements for a 
hearing loss disability for VA purposes pursuant to 38 C.F.R. 
§ 3.385 beginning in April 1983.  

The Veteran also submitted a statement dated in March 2008 
from Dr. P.M.S., a private audiologist, wherein Dr. P.M.S. 
noted the Veteran's military history of noise exposure 
without ear protection and his post-service history of 
occupational and recreational noise exposure where ear 
protection was mandatory.  Dr. P.M.S. thereafter opined that 
the in-service noise exposure described by the Veteran was 
sufficient to cause the Veteran's current hearing loss.  

Given the evidence that has been submitted since the February 
2008 VA examination and the February 2008 VA examiner's noted 
desire to review annual audiological screening examination 
reports from the Veteran's employer to determine the date of 
onset of the Veteran's hearing loss, the Board finds that the 
February 2008 VA examiner should be given the opportunity to 
supplement her report and provide an opinion as to whether 
the Veteran's current bilateral hearing loss and tinnitus are 
related to his military service.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Afford the February 2008 VA examiner 
the opportunity to supplement her report.  
The examiner should specifically review 
the occupational audiological examination 
reports dated from September 1978 to 
November 1999 and again opine as to 
whether it is at least as likely as not 
that the Veteran's bilateral hearing loss 
and tinnitus are related to his military 
service, to include the Veteran's alleged 
noise exposure.  The examiner is notified 
that service connection for hearing loss 
is not precluded where hearing was within 
normal limits at separation.  38 C.F.R. § 
3.385.   

Complete rationale for any opinion 
expressed should be provided.  

If the February 2008 VA examiner is 
unavailable or determines that another 
examination is needed, the AMC/RO should 
schedule the Veteran for a new VA 
examination and direct the new examiner to 
give his or her opinion regarding the 
above question, following a review of the 
claims file. 

2.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
Veteran's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


